Hanna, J.
This was an action to enforce the specific performance of a verbal contract for the sale of landfe.
The complaint is, in brief, that in 1847, Macy agreed with his father that he would farm his lands and superintend his business, &c., and support his father and mother during their lives, and they were to “make him a right” to that part of the lands of the elder Macy, lying south of *537Blue River, &c. The elder Macy died in 1855, intestate, and without having made a deed. Plaintiff alleges he has thus far complied with his contract, &c. It is further alleged that all the heirs of the elder Macy have conveyed to the plaintiff, in discharge of the contract of the ancestor, except the defendants.
P. A. Hackleman, for the appellants.
L. Sexton and A. W. Hubbard, for the appellee.
The defendants demurred to the complaint for its alleged insufficiency, and because the other heirs were not defendants. The demurrer was not well taken. The complaint is substantially sufficient, and shows a legal excuse for not giving the other heirs as defendants. Upon the trial, one Dixon testified that in 1849, he went to the house of Macy to purchase the land in controversy; that the plaintiff was in the yard, and upon the witness making known his business, replied that his father was in the house, to go see him. Thereupon the defendants offered to prove by the witness the declarations then made by the elder Macy, as to his ownership of the land. The evidence was rejected. It is not shown that the plaintiff was present at the conversation, and, under the circumstances, we think the bare fact that he referred the witness to his father was not sufficient to let in the declarations offered. There was not, so far as we can perceive, any uncertain or disputed question in regard to the ownership of the land about which reference was made for information. 1 Greenl. § 182.
The next error — that a new trial should have been granted — involves the sufficiency of the evidence to sustain the finding. We have carefully examined the evidence, and think that this objection is not well taken.
The last error assigned is, that the decree should have been for the defendants and not for the plaintiff. This is, under the statute and various decisions, too general, and in ordinary cases will not be noticed.
Per Curiam. — The judgment is affirmed with costs.